cca_2016111014504906 id uilc number release date from sent thursday date pm to cc bcc subject re foia request eugene-based on my review of the e-mail you provided pages are related to a specific whistleblower claim and as such are the return of the taxpayer in question these pages should be withheld in full pursuant to foia exemption sec_6103 for the remaining pages the specific references to a specific wb claim should also be redacted as return_information melissa avrutine senior technician reviewer cc pa ----------------------
